Appellant is under conviction for the burglary of a house belonging to Hugh Farrow. Punishment is five years in the penitentiary.
The evidence supports the verdict. The testimony of the accomplice witness is sufficiently corroborated to meet the requirements of the law under appropriate instructions upon the subject.
Only one bill of exceptions is found in the record. In it complaint is made that the court failed to charge upon circumstantial evidence. However, when the charge is examined it is found to contain a correct and complete instruction upon this subject. We are unable to understand the confusion in this regard unless this record has been confused with those in other prosecutions against the same appellant and one Williams.
The judgment is affirmed.
Affirmed.
On motion for rehearing, this case was reversed. See opinion on rehearing, published in Volume 104 of these reports. *Page 540